Citation Nr: 0331388	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) of the left arm, rated as 20 percent 
disabling.

3.  Evaluation of PTSD, rated as 30 percent disabling from 
June 14, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
RO that granted a claim of entitlement to service connection 
for PTSD and assigned a 30 percent evaluation, effective from 
June 14, 2001.  The RO also denied claims of entitlement to 
service connection for erectile dysfunction secondary to 
service-connected PTSD and entitlement to an increased rating 
for residuals of a gunshot wound (GSW) of the left arm.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the PTSD rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Therefore, consideration of the PTSD claim 
must now include consideration of whether a schedular 
evaluation higher than 30 percent is warranted from June 14, 
2001.

In November 2002, the veteran's representative raised the 
issues of entitlement to service connection for numbness of 
the left hand and arthritis of the left acromioclavicular 
joint, both secondary to service-connected residuals of a GSW 
of the left arm.  These issues are referred to the RO for 
appropriate action.

(The claims of service connection for erectile dysfunction 
secondary to service-connected PTSD and entitlement to an 
increased rating for residuals of a GSW of the left arm will 
be addressed in the remand that follows the decision below.)




FINDING OF FACT

The veteran's service-connected PTSD affects him to such an 
extent that he experiences total occupational and social 
impairment.


CONCLUSION OF LAW

An increased (100 percent) schedular evaluation for PTSD is 
warranted from June 14, 2001.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.130 (Diagnostic 
Code 9411) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, once a veteran has been 
awarded service connection for a disease or disorder, VA will 
assign the veteran an appropriate disability rating, as 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  Furthermore, in cases where the original rating 
assigned is appealed, consideration must be given to whether 
the veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, supra.  Because the 
veteran has appealed from an initial award, consideration 
must be given to whether a higher initial disability 
evaluation is warranted for any period of time since the 
award of service connection.  

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2003).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering.  See id.

The veteran's service-connected PTSD has been rated as 
30 percent disabling from June 14, 2001, under 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2003).  Under these criteria, 
a 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2003).  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994).)  A GAF score of 51 - 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Ibid.  A GAF 
score of 41 - 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  Finally, a GAF score of 31 - 40 is 
defined as "Some impairment in reality testing or 
communication (e.g.. speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Ibid.

Applying the foregoing principles to the facts of the present 
case, the Board finds that, with resolution of the benefit of 
the doubt in the veteran's favor, the evidence supports a 
grant of a total schedular rating for service-connected PTSD 
from June 14, 2001, the date the RO awarded service 
connection.  

When examined by VA in November 2001, the veteran reported 
first seeking psychiatric treatment in May 2001.  He reported 
having worked for the United States Postal Service for the 
previous 22 years.  Lately, the veteran noted security issues 
at work provoked his anxiety due to the current security 
related issues resulting since the terrorist attacks.  A GAF 
score of 55 was assigned.  The diagnostic impression was PTSD 
and major depressive disorder.  The examiner opined that the 
veteran was exhibiting moderate symptoms associated with PTSD 
and depression.  The examiner further opined that the 
veteran's ability to maintain employment and perform job 
duties in a reliable, flexible, and efficient manner appeared 
to be moderately impaired.  The examiner estimated the 
veteran's level of disability to be in the moderate range.

VA mental health outpatient notes reflect that, in April 
2002, the veteran was assigned a GAF score of 49.  The 
veteran reported that he had had PTSD symptoms for years but 
did not know what was going on until he started going to a VA 
clinic.  

The records also show that the veteran was hospitalized by VA 
from May to July 2003.  He was admitted in a state of relapse 
at the urging of his outpatient therapists.  A GAF score of 
35 was assigned, and a diagnosis of chronic severe Vietnam 
war-induced PTSD in acute relapse was provided.  The VA 
discharge summary included a detailed description of the 
veteran's symptoms and course of hospital treatment.  It was 
noted that he had been suffering from PTSD--reliving 
experiences and phenomena with associated symptoms and 
complications like persistent anhedonia, apathy, erratic 
moods and temper, panic anxiety attacks, social isolation, 
and alienation at times extreme, much hypervigilance and 
hyperalertness with startle response to loud unexpected 
sounds and noises, avoidance and numbness, "dysfunctionality" 
in areas like relationships and at work secondary to frequent 
PTSD-reliving experiences, flare-ups, and other symptoms 
since coming home from Vietnam.  The veteran was described as 
looking aloof, tense, and apathetic with a flat affect, and 
having no social life due to chronic PTSD.  He reported 
flares of symptoms and stress with inability to cope and 
function.  The veteran's discharge and aftercare plan 
reflects that his symptoms of chronic, severe PTSD still 
persisted and fluctuated; however, he hoped to lead a much 
more meaningful and peaceful lifestyle with himself and 
significant others with the information he obtained.  The VA 
physician opined that the veteran was unemployable due to 
chronic, severe PTSD with persistent symptoms and frequent 
flare-ups.

In a letter dated in August 2003, the veteran's employer 
informed the veteran that such letter was serving as a notice 
of a proposal to separate the veteran from his employment.  
This proposed separation was based on the veteran's medical 
inability to safely perform the essential duties of his 
employment.  The letter referred to medical documentation, 
dated in July 2003, in which the veteran's physician 
indicated that the veteran suffered from severe PTSD.  The 
letter also quoted that physician as stating '[t]he employee 
is advised not to return to work[;] he is unemployable."  
The letter also referred to the physician's opinion of the 
veteran's need for ongoing treatment and of the veteran's 
inability to perform any essential functions of the job.

In this case, the evidence of record does not establish that 
the veteran meets the precise symptomatology listed for a 100 
percent disability rating.  The list of the veteran's 
symptoms, as documented in the record, would be more 
consistent with a 70 percent rating because of his symptoms 
of panic, episodes of depression with suicidal preoccupation, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  
Nevertheless, this is not the end of the analysis.

The Board does find that the totality of the evidence, and 
resolving reasonable doubt in favor of the veteran, supports 
a conclusion that the veteran is 100 percent disabled from 
June 14, 2001, as contemplated by the rating criteria.  The 
evidence establishes that there is total occupational and 
social impairment.  The veteran has been found to be 
unemployable based on the VA discharge summary in 2003.  
Further the veteran has been assigned GAF scores of 55 in 
2001 and 49 in 2002, which scores are indicative of someone 
unable to keep a job or someone unable to work.  The 
veteran's GAF at the time of his VA hospitalization from May 
to July 2003 was 35.  Again, a score reflective of someone 
who is unable to work.  See Bowling v. Principi, 15 Vet. App. 
1, 14-15 (2001) (vacating Board decision, in part, for 
failure to consider lower GAF scores that reflected a more 
severe disability than the GAF scores cited by the Board).  

Given the veteran's low GAF scores reflecting the inability 
to work or to keep a job, recent VA hospitalization, 
employer's notice of separation from employment, and the 
increasing problems experienced by the veteran, the Board 
finds that the evidence regarding the claim for a higher 
rating is at least in relative equipoise.  Moreover, the 
recurring nature of the veteran's PTSD problems tends to 
support the conclusion that it would be very difficult for 
the veteran to retain any employment at this time, especially 
given the July 2003 VA discharge summary reflecting a 
physician's opinion that the veteran was indeed unemployable 
due to chronic, severe PTSD with persistent symptoms and 
frequent flare-ups.  

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders was amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted, it is not the symptoms, 
but their effects, that determine the level of impairment.  
See 61 Fed. Reg. 52,697 (October 8, 1996).  Further, the 
point was again made that the severity of the effects of a 
mental disorder determine the rating, and that to be assigned 
a 100 percent rating, a mental disorder must cause total 
occupational and social impairment.  Id.  The evidence shows 
that the effects of the veteran's mental disorder do indeed 
cause total occupational and social impairment.

Therefore, given the clinical assessments made and the 
increasing problems experienced by the veteran, the Board 
finds that the evidence regarding the claim for a higher 
evaluation is at least in relative equipoise.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran meets the schedular criteria for the 100 percent 
rating - total social and industrial inadaptability.  
38 C.F.R. § 4.3 (2003).  Accordingly, an increased (100 
percent) schedular rating is warranted for PTSD from June 14, 
2001.


ORDER

A 100 percent schedular evaluation for PTSD from June 14, 
2001, is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits, and of which 
information or evidence, if any, the veteran is expected to 
obtain and submit, and of which evidence will be retrieved by 
VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran of what is needed to substantiate the claims for an 
increased rating or secondary service connection, 
particularly the information or evidence required of the 
veteran and the evidence that VA will obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  Although the RO sent the veteran a 
letter in April 2001 informing him of the passage of the VCAA 
and providing him generic information with respect to claims 
for service connection, the RO did not specifically indicate 
what it would take to substantiate the veteran's secondary 
service connection claim or increased rating claim. 

With respect to the claim for an increased rating for 
residuals of a GSW of the left arm, the Board notes that, in 
the case of Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court held that, in cases where the record reflects that the 
veteran has multiple problems due to service-connected 
disability, it is possible to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban, 6 Vet. App. at 261.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.  Therefore, on 
remand, the RO's actions should include consideration of 
whether the veteran is entitled to a separate rating for any 
scarring associated with service-connected residuals of a GSW 
of the left arm, apart from the currently assigned ratings.

The Board lastly notes that by regulatory amendment effective 
August 30, 2002, substantive changes were made to the 
schedular criteria for evaluating the skin.  See 67 Fed. Reg. 
49,590 (2002).  Because this change took effect during the 
pendency of the veteran's appeal, the question arises as to 
which set of rating criteria applies.  See Kuzma, supra (the 
rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the 
version most favorable to the claimant be applied when there 
has been a change in rating criteria has been overruled to 
the extent that it conflicts with authority established by 
the U.S. Supreme Court and the Federal Circuit).  This change 
in the regulations is significant because the veteran's left 
arm disability should also be considered under the criteria 
for evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  
The record reflects that the RO has not had the opportunity 
to consider the veteran's claim for an increased rating for 
residuals of a GSW of the left arm under the old or new 
schedular criteria, and he has not been afforded a VA 
examination that addresses the applicable criteria.  In this 
regard, a new examination is warranted.  38 C.F.R. § 19.9 
(2003).  

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should be 
specifically told of the information or 
evidence he should submit, if any, and of 
the information or evidence that VA will 
yet obtain with respect to his claims for 
a higher evaluation and service 
connection, if any.  38 U.S.C.A. 
§ 5103(a) (West 2002).  He should also be 
told of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002), if applicable. 

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his service-connected GSW of the left 
arm, as well as erectile dysfunction, 
that is not already part of the record.  
The RO should ensure that all pertinent 
records of private or VA treatment are 
procured for review.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  The RO should schedule the veteran 
for a VA skin examination.  All indicated 
tests and studies should be conducted 
including, but not limited to, 
photographs of all affected areas; such 
photographs should be associated with the 
claims file.  The claims folder, a copy 
of this remand, the former and revised 
rating criteria for 38 C.F.R. § 4.118, 
along with any additional evidence 
obtained pursuant to the requests above, 
should be made available to the examiner 
for review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49,596-99 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118).  The examiner 
should determine the extent and 
manifestations of the veteran's scar from 
wounds associated with the service-
connected left arm.  The examiner should 
specifically note whether the scar is 
superficial, unstable, poorly nourished, 
with repeated ulceration, or painful on 
objective demonstration.  The examiner 
should also describe the location of the 
scar, and respond to each of the 
following questions with respect to the 
scar:

(A)  Is the scar superficial 
(i.e. not associated with 
underlying soft tissue damage) 
or deep (i.e. associated with 
underlying soft tissue damage)? 
		
(B)  Does the scar cause 
limited motion? (C)  What is 
the area, in square inches or 
square centimeters, covered by 
the scar? (D)  Is the scar 
unstable (i.e. productive of 
frequent loss of covering of 
skin over the scar)? 		
			
(E)  Is the scar painful on 
examination? (F)  Is the scar 
otherwise productive of 
limitation of function of the 
affected part?  If so, identify 
the limitation of function 
caused by the scar.

4.	The RO should schedule the veteran for 
VA orthopedic and neurological 
examinations to determine the nature, 
extent, and severity of impairment 
caused by his service-connected left 
arm disability.  The claims file, 
along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims file was 
made.  

The examiner(s) should note the 
etiology of any neurological 
manifestations, as well as the 
degree of injury involved and any 
functional impairment that results.  
The examiner(s) must identify the 
specific Muscle Group(s) involved, 
and should specifically identify 
what functional abilities are 
affected.  The examiner(s) should 
comment as to whether the service-
connected left arm disability 
associated with the affected Muscle 
Group(s) would be considered slight, 
moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56 (2003).  
In this regard, he/she should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, 
fatigue pain, impairment of 
coordination, and uncertainty of 
movement.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed for all joints involved.  

5.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  Then, the RO should re-adjudicate the 
claims.  The RO should consider all 
potentially applicable rating codes, 
including codes 5303, 5201, 7803, 7804, 
and consider whether an increased rating 
or separate rating is warranted for any 
manifestation(s) of service-connected 
residuals of a GSW of the left arm.  If 
any benefit sought is denied, a 
supplemental statement of the case (SOC) 
should be issued.  The supplemental SOC 
should contain, among other things, a 
summary of the evidence received since 
the last SOC was issued in August 2002.  
38 C.F.R. § 19.31 (2003).  The veteran 
and his representative should be afforded 
an opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



